Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the first guiding element is a guiding cage connected to the hub and protruding from the hub, in particular from the blade connecting surface.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, phrase in particular from the blade connecting surface is the narrower limitation of the broader from the hub. It is unclear if the narrower limitation is required. 

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2483677 to Mortensen.
Claim 1 recites a method for connecting a blade to a hub of a wind turbine.  Mortensen relates to such a method.  See Mortensen col. 1 (pg. 17), ll. 5-8.  Figures 8-11 of Mortensen teach pulling the blade (28) towards the hub (26) using a rope (80) guided through an interior of the hub.  Regarding claim 2, figures 8-11 of Mortensen further teaches a) providing the hub (26) which is mounted to a tower (2) of the wind turbine (1), b) providing the blade (28) and the rope (80) which is connected to the blade with its one end, c) lifting the blade towards the hub, d) placing the other end of the rope into the interior of the hub, e) pulling the rope at the other end, and f) connecting the blade to the hub.  Regarding claim 3, figures 8 and 17 of Mortensen further show that the hub (26)  comprises a blade connecting interface (30) which has a hole to the interior of the hub, and wherein the rope (80) is placed into the hole in step d.  Regarding claim 4, figures 8-11 show that the blade (28) is pulled towards the hub (26) in the longitudinal direction of the blade.
Claim 5 recites that a movement of the blade perpendicular to the longitudinal direction of the blade is restricted by means of a first guiding element.  Figures 8 & 14-15 of Mortensen show a guiding element formed of three guide rods (94) that in turn slot into three guide sockets (96).  See Mortensen col. 17 (pg. 33) ll. 16-35.  These three guide rods are collectively defined by the rejection to be the first guiding element.  As they engage the guide sockets they guide the blade into proper position so that the bolts of the blade slot into the bolt holes in the hub bearing assembly.  Id.  The guide rods are tapered and angled to restrict lateral movement of the blade as its final vertical movement is performed, thus meeting the claim limitation as well as the limitations of claim 6.  
Claim 7 recites that the first guiding element is a guiding cage connected to…and protruding from the hub.  The term cage may be broadly interpreted as a structure of bars creating an interior space.  The trio of equilaterally spaced guide rods are short bars that extend downward and define a cylindrical space between them.  They are therefore deemed to be a cage.  Since their function is to guide the blade into the hub, they are a guiding cage.  Finally, they are connected to…and protruding from the hub.  See Mortensen Fig. 14.  Regarding claim 8, the guide rods (94) of Mortensen have a taper shape in two ways.  First, figure 15 shows that each guide rod is tapered.  But also, figure 14 shows that the cylinder space is tapered because the rods taper inward in the cross-section.  Regarding claim 9, the three guide sockets (96) shown in figure 15 of Mortensen collectively meet the limitation of a second guiding element [that] restricts the movement perpendicular to the longitudinal direction of the blade by engaging in the first guiding element when the blade is moved towards the hub.
Regarding claim 13, figure 15 shows a plurality of pins (100) that will engage in respective holes in the hub.  Finally, claim 15 recites a method for disconnecting a blade from a hub of a wind turbine, the method comprising pulling the blade away from the hub, wherein a rope guided through an interior of the hub maintains a tension between the hub and the blade.  Mortensen teaches that its system can also be used to lower a blade.  See Mortensen col. 20 (pg. 36), ll. 7-12.  One of ordinary skill would infer this would use the same interior rope taught in the rejection of claim 1.
  
Claims 1-9 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0040649 to Smith.
Claim 1 recites a method for connecting a blade to a hub of a wind turbine.  Smith relates to such a method.  See Mortensen [0002].  Figure 2 of Smith shows pulling the blade (112) towards the hub (118) using a rope (126) guided through an interior of the hub.  Regarding claim 2, figures 2-4 of Smith further teaches a) providing the hub (118) which is mounted to a tower (102) of the wind turbine (100), b) providing the blade (112) and the rope (126) which is connected to the blade with its one end, c) lifting the blade towards the hub, d) placing the other end of the rope into the interior of the hub, e) pulling the rope at the other end, and f) connecting the blade to the hub.  Regarding claim 3, figure 3a of Smith further shows that the hub (118) comprises a blade connecting interface (131) which has a hole to the interior of the hub, and wherein the rope is placed into the hole in step d.  Regarding claim 4, figure 2 of Smith shows that the blade is pulled towards the hub in the longitudinal direction of the blade.
Claim 5 recites that a movement of the blade perpendicular to the longitudinal direction of the blade is restricted by means of a first guiding element.  Smith teaches the blade has tapered guide bolts (147) that engage corresponding holes in the hub connection flange (131) to facilitate proper alignment.  See Smith [0076].  The holes for the bolts are considered to be the first guiding element.  Regarding claim 6 these tapered bolts engag[e] in the…hub when the blade is moved towards the hub and restrict movement perpendicular to the longitudinal direction.  Claim 9 a second guiding element [that]…engag[es] thje first guiding elements.  In Smith, the hub flange (131) has holes that engage and receive the tapered guide bolts.  See Smith [0076] and Fig. 3a.  
Regarding claim 13 Smith teaches in step f) a plurality of pins protruding from a blade root are engaged in respective holes provided in the hub.  See Smith [0076].  Regarding claim 14, figure 8 of Smith shows the rope (126) is connected to the blade (112) inside a cavity in the blade.  Finally, claim 15 recites a method for disconnecting a blade from a hub of a wind turbine, the method comprising pulling the blade away from the hub, wherein a rope guided through an interior of the hub maintains a tension between the hub and the blade.  Smith teaches that its system is designed for raising or lower a blade.  See Smith [0002] using the same interior rope taught in the rejection of claim 1.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art teaches a first guiding element attached to either the hub (Martensen) or the blade (Smith) that protrude and engag[e] in the opposing element (as required by claim 6) to facilitate alignment.  But these references do not also have this first guiding element (that must engage in, i.e. protrude into, the other element also have a receptacle for receiving [a] tube of the second guiding element as recited in claim 10.  Rather, in both Martensen and Smith, the second element is solely a female element, and has no protruding tube.  Claims 11-12 are allowable based on their dependence from clam 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.